Citation Nr: 0624044	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits, in the 
amount of $5,114.00, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1958.

This appeal arises from a February 2004 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  Jurisdiction over this appeal was 
subsequently transferred to the RO in Albuquerque, New 
Mexico.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of this hearing was prepared and associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a waiver of recovery of an overpayment 
in the calculated amount of $5,114.00, which resulted from 
his failure to report gambling winnings as income in 2000.  
He essentially contends that repayment of that debt would 
result in financial hardship.

In the February 2004 decision on appeal, the Committee 
determined that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
failing to report his gambling winnings in 2000.  The 
Committee then denied the veteran's request for a waiver, 
finding that financial hardship could not be determined 
because he had failed to submit a VA Form 20-5655, Financial 
Status Report.  

Thereafter, in March 2004, the veteran submitted a statement 
in which he noted that he had enclosed several documents in 
support of his claim, including a VA Form 20-5655, Financial 
Status Report.  The St. Paul RO subsequently issued a 
Statement of the Case (SOC) in August 2004 in which it was 
noted that a VA Form 20.5655 had been submitted, which showed 
that his pension benefits exceeded his expenses by $162.17.  
For this reason, the RO found that repayment of the debt 
would not result in financial hardship.  

Unfortunately, the VA Form 20-5655 submitted by the veteran 
in March 2004, and considered by the RO in the SOC, is no 
longer associated with the claims folder.  Although the RO 
discussed some of the contents of the VA Form 20-5655 in the 
SOC, the Board believes that an actual copy of a document 
detailing his monthly income and expenses is necessary for 
the Board to make a determination as to whether repayment of 
the veteran's debt would result in financial hardship. 

Therefore, the Board finds that a remand of this case is 
necessary so that an attempt can be made to obtain a copy of 
the VA Form 20-5655 submitted in March 2004.  Furthermore, 
because of the length of time that has passed since the 
submission of that document, the Board also finds that the 
veteran should be asked to provide an updated VA Form 20-
5655.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps 
to obtain a copy of the veteran's March 
2004 Financial Status Report, to include 
contacting the veteran and requesting a 
copy of this report if still in his 
possession.  If this report cannot be 
located, it should be so stated, in 
writing, for the record.  

2.  The veteran should also be contacted 
and asked to submit a new Financial 
Status Report, reflecting updated 
information.

3.  Once the above-requested development 
has been completed, the claim for a 
waiver must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a Supplemental Statement of 
the Case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



